Per Curiam:

This was an action brought by three individuals designating themselves as citizens, electors and taxpayers in their own behalf and on behalf of other .members of such classes to enjoin an election called by the board of county commissioners of Morton county to determine the question of relocation of the county seat of that county.
At a hearing held in the district court the demurrer of the board of county commissioners to the petition was overruled and the trial court granted a temporary injunction. The defendant, Board of County Commissioners, appeals, assigning error on both rulings.
Upon consideration, this court has concluded that the plaintiffs are not entitled to the relief prayed for. The order of the trial court overruling the demurrer is reversed and the order granting the temporary injunction is set aside. A fuller opinion will be prepared and filed later.
The clerk of the district court of Morton county is ordered to spread this mandate of record immediately upon its receipt by him.